 Case 20-21595-GLT          Doc 79-1 Filed 06/10/20 Entered 06/10/20 17:54:02                  Desc
                                    Exhibit A Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                    Case No. 20-21595-GLT
MAJESTIC HILLS, LLC,
                        Debtor.                           Chapter 1 1


MAJESTIC HILLS, LLC,                                      Related to Doc. Nos. 10 and 12
                        Movant,
                                                          Hearing Date and Time:
v.                                                        June 18, 2020 at 10:00 a.m.


MUTUAL BENEFIT INSURANCE
COMPANY and WESTFIELD
INSURANCE COMPANY,
                        Respondents.


 JOINDER OF THE GATEWAY ENGINEERS. INC. TO THE OBJECTIONS OF NVR.
 INC.. NORTH STRABANE TOWNSHIP. AND MORRIS KNOWLES & ASSOCIATES.
INC.'S TO DEBTOR'S MOTIONS FOR ORDERS (I) APPROVING THE ASSUMPTION
 OF THE SETTLEMENT AGREEMENTS AND RELEASES BETWEEN THE DEBTOR
 AND MUTUAL BENEFIT INSURANCE COMPANY AND WESTFIELD INSURANCE
     COMPANY. (ID APPROVING THE SALE OF CERTAIN INSURANCE POLICIES.
     AND (IIP ISSUING AN INJUNCTION PURSUANT TO THE SALE OF CERTAIN
                                    INSURANCE POLICIES


         AND NOW comes The Gateway Engineers, Inc. ("Gateway"), by and through its counsel,


Thomas H. Ayoob, III, Esquire, Matthew Junker, Esquire, and Thomas H. Ayoob III & Associates,


LLC and files the following Joinder to the Objections ofNVR, Inc., North Strabane Township, and


Morris Knowles & Associates, Inc. to Debtor's Motions For Orders (I) Approving The Assumption

Of The Settlement Agreements And Releases Between The Debtor And Mutual Benefit Insurance


Company And Westfield Insurance Company, (II) Approving The Sale Of Certain Insurance


Policies, And (III) Issuing An Injunction Pursuant To The Sale Of Certain Insurance Policies (the


"Motion") as follows:


         1.     On May 21 , the Debtor initiated this case by filing a Voluntary Petition for Relief


under Chapter 1 1 of the Bankruptcy Code.


         2.     On the same day this case was filed, Debtor filed the following two motionsjG

{00209750/ 1}                                                                                     EXHIBIT

                                                                                                      it
                                                                                           $           A"
 Case 20-21595-GLT          Doc 79-1 Filed 06/10/20 Entered 06/10/20 17:54:02                   Desc
                                    Exhibit A Page 2 of 3



Motion for an Order (I) Approving the Assumption of the Settlement Agreement and Release


Between the Debtor and Mutual Benefit Insurance Company, (II) Approving the Sale of Certain


Insurance Policies, and (III) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies;


and (2) Motion for an Order (I) Approving the Assumption of the Settlement Agreement and Release


Between the Debtor and Westfield Insurance Company, (II) Approving the Sale of Certain Insurance


Policies, and (III) Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies


(collectively the "Motions").


       3.      NVR, Inc. and North Strabane Township filed Objections to the Motions at ECF


Docs. 62 and 68 on June 8, 2020 (the "NVR and North Strabane Objections").


       4.      Morris Knowles & Associates, Inc. filed a combined Objection to the Motions at ECF


Doc. 72 on June 8, 2020 (the "Morris Knowles Objection").


        5.     The arguments raised in the NVR and North Strabane Objections and the Morris


Knowles Objection are equally applicable to Gateway.


        6.     For the reasons set forth in the NVR and North Strabane Objections and the Morris


Knowles Objection, Gateway objects to the Motions.


       WHEREFORE, in consideration of this Joinder and the NVR and North Strabane Objections


and the Morris Knowles Objection, Gateway respectfully requests that this Honorable Court enter an


order denying the Motions.


                                               THOMAS H. AYOOB III & ASSOCIATES, LLC


                                               By:     /s/ Matthew Junker. Esquire
                                                       Thomas H. Ayoob, III, Esquire
                                                       Pa. I.D. 63571
                                                       Matthew Junker, Esquire
                                                       Pa. I.D. 312356



{00209750/ 1}
Case 20-21595-GLT   Doc 79-1 Filed 06/10/20 Entered 06/10/20 17:54:02      Desc
                            Exhibit A Page 3 of 3



                                        710 Fifth Avenue, Suite 2000
                                        Pittsburgh, PA 15219
                                        Telephone: (412) 208-3000
                                        Facsimile: (412) 208-3001
                                        Counselfor The Gateway Engineers, Inc.




{00209750/ 1}
